     Case 1:19-cv-00651-DAD-EPG Document 46 Filed 07/20/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GARY PAUL SMITH,                                  No. 1:19-cv-00651-DAD-EPG (PC)
12                       Plaintiff,
13            v.                                        ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14    MUNICIPALITY OF FRESNO COUNTY,
      et al.,                                           (Doc. No. 43)
15
                         Defendants.
16

17

18           Plaintiff Gary Paul Smith is proceeding pro se and in forma pauperis in this civil rights

19   action filed pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate

20   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On June 8, 2020, the assigned magistrate judge screened plaintiff’s Fourth Amended

22   Complaint pursuant to 28 U.S.C. § 1915A and recommended that it be dismissed with prejudice

23   because, like the complaints that preceded it, the Fourth Amended Complaint failed to adhere to

24   Federal Rules of Civil Procedure 8, 18, and 20. (Doc. No. 43.) On June 25, 2020, plaintiff filed

25   objections to the pending findings and recommendations. (Doc. No. 44.) On June 29, 2020,

26   plaintiff lodged a one-hundred-and-fifty paged Fifth Amended Complaint (Doc. No. 45), without

27   seeking leave of court as required by Rule 15.

28   /////
                                                       1
     Case 1:19-cv-00651-DAD-EPG Document 46 Filed 07/20/20 Page 2 of 3

 1           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2   de novo review of the case. Having carefully reviewed the entire file, including plaintiff’s

 3   objections and the unauthorized Fifth Amended Complaint, the court concludes that the findings

 4   and recommendations are supported by the record and by proper analysis.

 5           As is the case with most of his filings in this action, it is difficult to decipher what plaintiff

 6   is arguing in his objections to the pending findings and recommendations. (See generally Doc.

 7   No. 44.) However, even a perfunctory review of those objections reveals that plaintiff does not

 8   meaningfully dispute the magistrate judge’s finding that plaintiff’s claims against most

 9   defendants are conclusory statements and that the allegations of the Fourth Amended Complaint

10   fail to provide notice to defendants regarding what is being asserted against them. (Doc. No. 43

11   at 6–7.) Nor do plaintiff’s objections meaningfully dispute the magistrate judge’s finding that the

12   Fourth Amended Complaint violates Rules 18 and 20, as well, because many of its factual

13   allegations are completely unrelated. (Id. at 7.) Moreover, the court has reviewed plaintiff’s

14   lodged Fifth Amended Complaint and concludes that, even if it were an authorized amended

15   complaint pursuant to Rule 15, it, too, would be dismissed for failure to comply with the pleading

16   rules that plaintiff has repeatedly been informed about, specifically Rules, 8, 18, and 20.

17           Accordingly,

18           1.      The findings and recommendations issued on June 8, 2020 (Doc No. 43) are

19                   adopted in full;

20           2.      This action is dismissed with prejudice due to plaintiff’s repeated failures to
21                   comply with pleading standards;

22           3.      Plaintiff’s Fifth Amended Complaint (Doc. No. 45) is stricken for failure to

23                   comply with Rule 15;

24   /////

25   /////

26   /////
27   /////

28   /////
                                                          2
     Case 1:19-cv-00651-DAD-EPG Document 46 Filed 07/20/20 Page 3 of 3

 1         4.    All miscellaneous motions—including plaintiff’s “Motion to Add Exhibit” (Doc.

 2               No. 36)—are denied as having been rendered moot by the issuance of this order;

 3               and

 4         5.    The Clerk of the Court is directed to close this case.

 5   IT IS SO ORDERED.
 6
        Dated:   July 19, 2020
 7                                                   UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
